DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/586,212, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior- filed application:

in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Moreover, the embodiments of the prior-filed application fail to demonstrate to one having ordinary skill in the art at the time the invention was filed that Applicant was in possession of the entire claimed range, as the embodiments merely result in ten values, the greatest being 9.741 and least being 8.651. Thus, there is nothing to suggest that Applicant was in possession of a lens system having any values of EFL of less than 8.651 or above 9.741, or any of the values between the individual points. As a non-limiting example, the instant claims encompass a value of EFL of 12 mm, which is clearly not supported by the prior-filed application.
Furthermore, there is no evidence that Applicant ever considered the value of EFL to be a part of the invention, germane to patentability, as such a value is never discussed in the prior-filed application. Thus, the entire claimed range is not supported by the disclosure of the prior-filed application, rather it appears that the later-filed claims are attempting to “carve out a patentable portion” from individual values. Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors...considered the... ratio to be part of their invention...There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). See MPEP 2163.05.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“An original claim may lack written description support when...a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc), MPEP 2163.
Claim 7 recites the limitation “13.5 mm ≥ EFL ≥ 8 mm.” However, the prior-filed application is entirely silent to any range on the value of EFL. At best, the prior-filed application provides ten examples with values of EFL being 8.651, 8.820, 9.539, 9.741, 9.528, 9.381, 9.081, 9.713, 9.550, and 9.729. 
As such, the claims recite a broad genus claim (i.e. an optical imaging lens satisfying the broad range of EFL), while the disclosure merely describes ten narrow species without any evidence that the entire claimed range was ever contemplated by Applicant. Thus, the claims lack written description support in the specification.
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an optical imaging lens having a positive, negative, positive, negative, positive arrangement, does not reasonably provide enablement for all arrangements of five lenses encompassed by the claims and satisfying the conditions on AAG/G23, TTL/BFL, and (T2+G23+G34+G45+T5)/T1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
Claims 1, 8, and 15 recite an optical imaging lens having five or more lenses which can have positive, negative, or zero optical power, and satisfying the claimed conditions. There are over 243 possible combinations of lenses that could satisfy the claimed conditions. The nature of the invention is drawn to optical design and optical systems. The state of the art (See e.g. U.S. Patent No. 8,508,649) discloses optical systems with lenses having a specific arrangement of lenses satisfying given conditions. The level of skill in the art is related to the areas of optical design, which is high due to the complex nature of optical systems.
There are ten examples in Applicant’s specification. Each of the ten examples has an arrangement of five lenses in order of positive, negative, positive, negative, and positive. Thus, the examples of the specification represent just one possible combination of the over 200 combinations encompassed by the claims. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical design.
As a non-limiting example, Examiner notes that the instant claims encompass a system of five negative lenses meeting the claimed conditions. However, the specification provides no detail as to how to make such a system. 
	 Therefore, based on the discussions above concerning the art’s recognition that lenses must have a specific arrangement, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to make all possible optical imaging lenses encompassed by the claim and satisfying the claimed conditions

	Examiner respectfully suggests amending the claims to include the specific arrangement of powers.
Claims 2-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 9 and 11-14 are rejected as being dependent upon claim 8 and failing to cure the deficiencies of the rejected base claim; and claims 16-20 are rejected as being dependent upon claim 15 and failing to cure the deficiencies of the rejected base claim.
Similarly, claim 7 recites “13.5 mm ≥ EFL ≥ 8 mm.” As with the inequalities above, there is no support in the original disclosure for these entire claimed ranges, nor any discussion of such a range to indicate to one of ordinary skill in the art at the time the invention was filed that the claimed range was considered to be a part of the invention or that Applicant was in possession of such a lens satisfying the entire claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 8-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,571,657. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 4, 8, 9, and 15 which require the claimed lens configurations and conditions; instant claim 8 is fully encompassed by reference claims 1, 4, 8, 9, and 15 which require the claimed lens configurations and conditions; and instant claim 15 is fully encompassed by reference claims 1, 7-9, and 15 which require the claimed lens configurations and conditions.
Additionally, instant claim 2 is fully encompassed by reference claim 3; instant claim 3 is fully encompassed by reference claim 11; instant claim 4 is fully encompassed by reference claim 16; instant claim 5 is fully encompassed by reference claim 2; instant claim 6 is fully encompassed by reference claim 6; instant claim 9 is fully encompassed by reference claim 5; instant claim 11 is fully encompassed by reference claim 10; instant claim 12 is fully encompassed by reference claim 12; instant claim 13 is fully encompassed by reference claim 14; instant claim 14 is fully encompassed by reference claim 7; instant claim 16 is fully encompassed by reference claim 13; and instant claims 17-20 are fully encompassed by reference claims 17-20, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhang et al. (U.S. PG-Pub No. 2018/0275372; hereinafter – “Jhang”). Examiner respectfully submits that although Jhang is commonly owned, given that the prior-filed application fails to support the entire scope of the instant claims, the instant application is not accorded the prior filing date, and Jhang is available as prior art.
Regarding claim 7, Jhang teaches an optical imaging lens (each of embodiments 1-10 include values falling within the claimed ranges), comprising first, second, third, fourth, and fifth lens elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See e.g. Fig. 6; Paragraphs 0085-0091), wherein:
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG; an air gap between the second lens element and the third lens element along the optical axis is represented by G23; a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL; a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL; and the optical imaging lens further satisfies inequalities: AAG/G23 ≤ 4 (See Fig. 46 where AAG/G23 is 2.938 for 1st embodiment, within Applicant’s claimed range) and TTL/BFL ≤ 3.61 (See Fig. 46).
Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Jhang further teaches that the optical imaging lens further satisfies an inequality: 13.5 mm ≥ EFL>8 mm (See e.g. Fig. 8 where EFL is given to be 8.651 mm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshidko et al. (U.S. Patent No. 8,508,649; hereinafter – “Reshidko”).
Regarding claim 1, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1), wherein:
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);

a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL (C. 11, L. 36-48); a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL (C. 12, L. 40-55); and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
TTL/BFL < 10.06 (C. 11, L. 36-48; C. 12, L. 40-55 – Reshidko teaches that TTL/f < G = 1.56 and BFL/f < P = 0.155, which combined are equivalent to TTL/BFL < 10.06).
Reshidko fails to explicitly disclose that TTL/BFL ≤ 3.61.
However, Reshidko teaches reducing TTL within the range of TTL/BFL < 10.06 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy TTL/BFL ≤ 3.61 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 2, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the fifth lens element along the optical axis is represented by T5, and the optical imaging lens further satisfies an inequality: (AAG+T5)/T1 ≤ 4 (See Table 2 for Ex. 1 where (AAG+T5)/T1 is 3.9 for the 1st embodiment).
Reshidko teaches reducing TTL and thus AAG such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (AAG+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that an effective focal length of the optical imaging lens is represented by EFL and the optical imaging lens further satisfies an inequality: EFL/BFL >6 (C. 12, L. 40-55).
Reshidko further teaches adjusting the effective focal length and back focal length such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on EFL/BFL, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: AAG/T4 ≤ 7.2 (See Table 2 for Ex. 1 where AAG/T4=3.85 for the 1st embodiment, within Applicant’s claimed range).
Regarding claim 5, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, and the optical imaging lens further satisfies an inequality: AAG/T2 ≤ 4.7 (See Table 2 for Ex. 1 where a value can be calculated to be 4.5, within Applicant’s claimed range).
Regarding claim 6, Reshidko teaches the optical imaging lens according to claim 1, as above.
Resdhidko further teaches a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, a central thickness of the first lens element along the optical 
Regarding claim 7, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that the optical imaging lens further satisfies an inequality: EFL>6 mm (See e.g. Table 1 for Example 1).
Reshidko further teaches increasing the effective focal length such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on EFL, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost 
the object-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL (C. 11, L. 36-48); a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL (C. 12, L. 40-55); and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
TTL/BFL < 10.06 (C. 11, L. 36-48; C. 12, L. 40-55 – Reshidko teaches that TTL/f < G = 1.56 and BFL/f < P = 0.155, which combined are equivalent to TTL/BFL < 10.06).
Reshidko fails to explicitly disclose that TTL/BFL ≤ 3.61.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy TTL/BFL ≤ 3.61 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 9, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: TTL/ALT ≤ 2.21 (See Table 2 for Ex. 1: TTL/ALT = 1.8, within Applicant’s claimed range).
Regarding claim 11, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T4 ≤ 8.51 (See Table 2 for Ex. 1 where the value can be calculated to be 4.7, within Applicant’s claimed range).
Regarding claim 12, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented 
Reshidko teaches reducing TTL and thus the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (G12+T2+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the third lens element along the optical axis is represented by T3, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: 
Regarding claim 14, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T1 ≤ 4.3 (See Table 2 for Ex. 1).
Reshidko teaches reducing TTL and thus the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (T2+G23+G34+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost 
the second lens has negative refractive power (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1),
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 — C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of a periphery of the fourth lens element (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45; and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
(T2+G23+G34+G45+T5)/T1 ≤ 4.3 (See Table 2 for Ex. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (T2+G23+G34+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (AAG+T5)/(T2+G23) ≤ 4.2 (See Table 2 for Ex. 1 where the value can be calculated to be 3.85, within Applicant’s claimed range).
Regarding claim 17, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T5 ≤ 4.6 (See Table 2 for Ex. 1 where the value can be calculated to be 3.1, within Applicant’s claimed range).
Regarding claim 18, Reshidko teaches the optical imaging lens according to claim 15, as above.

Regarding claim 19, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a central thickness of the third lens element along the optical axis is represented by T3, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T3 ≤ 4.1 (See Table 2 for Ex. 1 where the value can be calculated to be 2.5, within Applicant’s claimed range).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshidko, as applied to claim 15 above, and further in view of Huang (U.S. PG-Pub No. 2016/0187622).
Regarding claim 20, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko fails to explicitly disclose that an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5≤35.
However, Huang teaches a photographing optical lens assembly comprising five lenses wherein an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5≤30 (Paragraph 0050).
Huang teaches this abbe number of the fifth lens such that “the chromatic aberration of the optical photographing lens assembly can be corrected” (Paragraph 0050).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical imaging lens of Reshidko to satisfy v5≤35 as suggested by Huang such that “the chromatic aberration of the optical photographing lens assembly can be corrected,” as in Huang (Paragraph 0050), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Response to Arguments
Applicant's arguments, see pages 11-12, filed 01/26/2022, with respect to the priority claim and written description rejection of claim 7 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims have been amended to delete the inequalities in question. However, the inequality of claim 7 remains unsupported by the priority document and the instant specification, as detailed above.
Applicant's arguments, see pages 12, filed 01/26/2022, with respect to the 35 U.S.C. 112(a) rejection under lack of enablement have been fully considered but they are not persuasive. Specifically, Applicant argues that the inequalities in question have been deleted and thus the claims are enabled. However, Examiner maintains that the specification does not reasonably provide enablement for all arrangements of five lenses encompassed by the claims and satisfying the conditions on AAG/G23, TTL/BFL, and (T2+G23+G34+G45+T5)/T1, as detailed previously and above. Thus, this rejection is maintained.
Examiner respectfully suggests amending the claims to include the specific arrangement of powers.
Applicant’s arguments, see pages 13-15, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 in view of Hashimoto and Hashimoto’108 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Reshidko, as necessitated by Applicant’s amendments and detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896